DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received July 7, 2022.  Claims 1 and 2 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/299,590 (filed October 21, 2016) and 14/975,709 (filed December 18, 2015), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1 and 2 are directed to an isolated RNA molecule. Claim 1 recites “wherein the tracrRNA binding domain is selected from SEQ ID NOS: 43 and 44”. Claim 2 recites “wherein the tracrRNA binding domain is SEQ ID NO: 42”. The specification teaches that these SEQ ID Nos have the following structures:
SEQ ID NO 42: guuuuagagcuua+t+g*+c*u
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
	wherein lowercase nucleotides = RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = LNA (see pages 51 and 56 and Sequence Listing filed March 13, 2018). These specific nucleotide sequences structures are not found in the prior-filed applications. In addition, the generic disclosures of the prior-filed applications regarding modifications to crRNA molecules fails to adequately describe these specific nucleotide sequence structures. Accordingly, the effective filing date for claims 1 and 2 is the filing date of the current application, which is January 26, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chivukula (US 10,369,232, filed September 21, 2016) in view of Cigan (US 2015/0059010, published February 26, 2015) and Kurreck (Kurreck et al. (2002) Nucleic Acids Research, 30(9):1911-1918).
Chivukula claims a guide compound (i.e. a crRNA) which comprises a target guide chain that is attached to a “crRNA” (see claim 1). Chivukula explains that the “crRNA” binds to a tracrRNA to direct sequence-specific binding of a CRISPR complex to a target sequence (see column 9, lines 56-58). Chivukula teaches wherein the target guide chain (i.e. target-specific protospacer domain) is 14-24 contiguous monomers or 16-20 contiguous monomers (i.e. consists of 17, 18, 19, or 20 nucleotides) (see claim 2). Chivukula teaches wherein the “crRNA” portion comprises SEQ ID NO 605 (see claim 6), which has the nucleotide sequence 5’ GUUUUAGAGCUAUGCU 3’, which has the exact same nucleotide sequence of instant SEQ ID NOs 43 and 44, which the specification teaches that these SEQ ID NOs have the following structures:
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
wherein lowercase nucleotides= RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = locked nucleic acid (LNA) (see pages 51 and 56 and Sequence Listing filed March 13, 2018).
Regarding the presence of modifications required by SEQ ID NOs 43 and 44, Chivukula teaches that one or more of the last three monomers at each end of the guide compound is connected by a phosphorothioate (see claim 10). Chivukula teaches that one or more of the nucleic acid monomers is a 2’-O-methyl ribonucleotide or a locked nucleic acid (LNA) (see claim 9). Chivukula specifically teaches wherein the guide compound is SEQ ID NO 61 (see claim 5), which comprises SEQ ID NO 605 and a combination of phosphorothioate internucleotide linkages and 2’-O-methyl RNA at the 3’ end (see Table 9).

To the extent that Chivukula does not explicitly discuss the motivation for incorporating modifications to the crRNA, Cigan similarly describes CRISPR-Cas9 guide polynucleotides comprising modified nucleotides that provide a beneficial features such as modified affinity to complementary target sequence or modified resistance to cellular degradation ([0013]). Cigan describes the synthesis of crRNA molecules (i.e. isolated) ([0400]). For example, Cigan teaches that nucleotide base modifications to enhance nucleotide base pairing include locked nucleic acids (see Table 6). Cigan further explains that nucleotide base and phosphodiester bond modifications to decrease unwanted nuclease degradation include locked nucleic acid, 2’-O-Methyl RNA bases, and phosphorothioate bonds (see Table 7). Cigan further provides examples of crRNA molecules in which the final two nucleotides comprise phosphorothioate internucleotide linkages (see Table 8), which comprises two final phosphorothioate linkages as required by SEQ ID NOs 43 and 44. Cigan further teaches wherein each nucleotide is a 2’-O-methyl ribonucleotide (see Table 8), which comprises wherein the 2’-O-methyl ribonucleotides required by SEQ ID NOs 43 and 44.
To the extent that Chivukula and Cigan do not teach the particular pattern of 2’-O-methyl RNA or LNAs required by SEQ ID NOs 43 and 44, Kurreck similarly teaches antisense oligonucleotides comprising advantageous modifications (see Table 1). For example, Kurreck teaches that phosphorothioate increase resistance to nucleases (page 1911, column 2, paragraph 2), introduction of LNA or 2’-O-methyl ribonucleotides improves the affinity for complementary sequences (abstract). Kurreck specifically teaches various patterns of modifications for LNAs and 2’-O-methyl RNAs such as wherein such modifications are incorporated at the 3’ end or at positions within the oligonucleotide (see Table 1).
It would have been obvious to one of ordinary skill in the art to have tried to modify the crRNA of Chivukula comprising SEQ ID NO 605 to comprise the modifications required by instant SEQ ID NOs 43 and 44. Not only were the modifications of phosphorothioate, LNA, and 2’-O-methyl modifications well known in the art to be advantageous antisense oligonucleotide modifications as illustrated by Kurreck, but the prior art was replete with instructions to incorporate such modifications into crRNA molecules, specifically, as discussed by each of Chivukula and Cigan. One of ordinary skill in the art would have been motivated to have done so for the advantage of achieving the enhanced nuclease resistance and affinity for complementary oligonucleotides as discussed by Cigan. Since Chivukula’s SEQ ID NO 605 consists only of 16 nucleotides, there would have been a finite number of possible combinations of modifications to such a crRNA molecule. In addition, one would have been motivated to have incorporated phosphorothioate internucleotide linkages to the 3’ end of the crRNA because Chivukula specifically teaches doing so (see claim 10). Furthermore, the prior art also already teaches the incorporation of 2’-O-methyl RNAs and LNAs at the 3’ end or at nucleotides within the oligonucleotide as illustrated by Cigan and Kurreck. Still further, it would have been predictable that the combination of these modifications into a crRNA would have been useful for hybridizing to a tracrRNA molecule and targeting of a Cas9 protein because Chivukula and Cigan provide specific instructions to incorporate such modifications into the crRNA molecule for this purpose. Accordingly, based on the substantial amount of instruction to incorporate such modifications into crRNA molecules, the finite number of possible modifications, the high level of skill in the art, and further the high degree of predictability, it would have amounted to no more than routine experimentation to have modified the crRNA of Chivukula to arrive at crRNA molecules having the structures required by SEQ ID NOs 43 and 44.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chivukula (US 10,369,232, filed September 21, 2016) in view of Cigan (US 2015/0059010, published February 26, 2015) and Kurreck (Kurreck et al. (2002) Nucleic Acids Research, 30(9):1911-1918), as applied to claim 1 above, and further in view of Briner (Briner et al. (2014) Molecular Cell, 56:333-339) and Joung (WO 2014/144761).

The teachings of Chivukula are discussed above. To briefly reiterate, Chivukula teaches wherein the “crRNA” portion comprises SEQ ID NO 605 (see claim 6), which has the nucleotide sequence 5’ GUUUUAGAGCUAUGCU 3’. The alignment between Chivuklua’s SEQ ID NO 605 and instant SEQ ID NO 42 is as follows:
Chivukula SEQ ID NO 605:	GUUUUAGAGCU-AUGCU
Instant SEQ ID NO 42: 		GUUUUAGAGCUUATGCU

This alignment indicates that instant SEQ ID NO 42 contains a U insertion and a U>T substitution relative to Chivukula’s SEQ ID NO 605.
In addition, the current specification teaches that SEQ ID NO 42 has the following structural modifications:
Instant SEQ ID NO 42: 	guuuuagagcuua+t+g*+c*u
wherein lowercase nucleotides= RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = locked nucleic acid (LNA) (see pages 51 and 56 and Sequence Listing filed March 13, 2018).
Although Chivukula’s tracrRNA sequence according to SEQ ID NO 605 does not explicitly require modifications, the teachings of Chivukula, Cigan, and Kurreck regarding phosphorothioate modifications, 2’-O-methyl RNA modifications, and LNA modifications are discussed above as applied to claim 1.
In addition, regarding the U insertion, Briner determined the sensitivity of the tracrRNA molecule structure to nucleotide sequence variations. Briner observed that mutations in both the lower and upper stems were relatively tolerant to sequence variations, including nucleotide substitutions, insertions and deletions and even predicted structural disruptions (see page 334, column 1).
Furthermore, Joung teaches methods for increasing the specificity of RNA-guided genome editing (abstract). Joung teaches that RNA-DNA heteroduplexes can form a more promiscuous range of structures than their DNA-DNA counterparts (page 28, lines 13-14). Accordingly, Joung describes guide RNAs that comprise one or more deoxyribonucleotides with thymine in place of uracil (page 5, lines 26-27). For example, Joung teaches that all or part of the gRNA in a single gRNA system or all or part of a cRNA in a dual crRNA/tracrRNA system may be replaced (page 28, lines 19-22).
It would have been obvious to one of ordinary skill in the art to have tried to modify the tracrRNA sequence of Chivukula by inserting a U and substituting the U for a T thereby arriving at the nucleotide sequence of current SEQ ID NO 42. Briner’s Figure 1 that illustrates the structure of a guide RNA molecule illustrates that the current U insertion within SEQ ID NO 42 relative to Chivukula’s SEQ ID NO 605 is located in the upper stem of the tracrRNA molecular structure (see Figure 1). Briner’s disclosure for systematically mutating different residues within the tracrRNA lower and upper stem sequence indicates that the prior art had already considered modifying existing tracrRNA sequences. Similarly, Joung’s instruction to substitute deoxyribonucleic acids including thymine specifically in place of ribonucleotides would have further suggested the specific substitution of a thymine in place of uracil. Accordingly, there would have been a finite number of possible mutations including insertions and substitutions relative to SEQ ID NO 605. It would have merely required routine experimentation as described by Briner to have modified Chivukula’s SEQ ID NO 605 to make the U insertion and U to T substitution thereby arriving at current SEQ ID NO 42. Briner’s disclosure that such mutations within the upper stem were relatively tolerant to sequence variations indicates that one of ordinary skill in the art would have had a reasonable expectation of success that tracrRNA molecule containing an insertion and/or a substitution relative to an existing tracrRNA molecule would still be functional for gene editing with CRISPR-Cas9.
It further would have been obvious to have arrived at the particular modifications required by SEQ ID NO 42 in view of Chivukula, Cigan, and Kurreck as discussed above as applied to claim 1.
Response to Arguments
	Applicants acknowledge that the combination of Chivukula, Cigan, and Kurreck teach the importance of chemical modifications located at the extreme end of a crRNA, particularly within the 3’ terminal 2-3 nucleotides and/or internucleotide linkages. Applicants agree that one of ordinary skill in the art would be able to arrive at portions of Applicant’s SEQ ID Nos: 43 and 44 through routine experimentation, given the finite number of possible chemical modifications at the 2-3 nucleotides at the 3’ terminus of the crRNA (see remarks on page 3, paragraph 3). These remarks are acknowledged.
	However, Applicants argue that the claimed SEQ ID Nos include “chemical modifications that extend to as many as ten nucleotides from their 3’-end of their crRNAs”. Applicants argue that one of ordinary skill in the art would not be motivated to incorporate such an extensive chemical modification into the central portions of a crRNA based on the limited teachings of the combination of Chivukula, Cigan, and Kurreck (see remarks on page 3, paragraph 3).
	This argument has been fully considered but is not persuasive. First, Applicant’s argument is not persuasive because it is an inaccurate representation of SEQ ID Nos 42-44. SEQ ID NOs 43 and 44 do not require any modification beyond the eighth nucleotide from the 3’ end. SEQ ID NO 42 does not require any modification beyond the fifth nucleotide from the 3’ end. Second, Applicant’s argument is not persuasive because the teachings of the cited references of Chivukula, Cigan, and Kurreck are not limited to modifications within the first three nucleotides from the 3’ end. For example, Chivukula teaches that the crRNA molecule can be modified at the 5’ end as well (see Table 11). In addition, Cigan teaches crRNA molecules comprising internal modifications including LNA or 2’-O-methyl modifications (see Table 8). Furthermore, Kurreck similarly teaches antisense RNA modifications including internal LNA or 2’-O-methyl modifications (see Table 1). Accordingly, Applicants argument because it does not take into consideration the relevant teachings of the cited references in which such central portions of similar RNA molecules were similarly modified.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 22, 2022